Citation Nr: 1401624	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  06-12 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a left wrist disorder.

4.  Entitlement to service connection for a right toe disorder, to include as secondary to service-connected residuals of a right foot fracture.

5.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1992 to February 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which, in pertinent part, denied the Veteran's claims for service connection for an avulsed right toe, a right hip contusion, a left knee injury, a left wrist condition and bilateral ringing in the ears.

In August 2010 and in August 2012, the Board remanded the instant claims.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims folder associated with the Veteran's claims.  A review of the Virtual VA claims processing system reveals VA treatment records dated through November 2011; such records dated through April 2011 were considered in the November 2012 supplemental statement of the case (SSOC).  However, while it does not appear that such records dated from April 2011 to November 2011 were considered in the November 2012 SSOC, the Veteran's representative waived RO consideration of any additional evidence in December 2012.  Therefore, the Board may properly consider such newly received evidence.  38 C.F.R.  § 20.1304 (2013). 

In April 2013, the Veteran filed claims for service connection for neck pain associated with multiple sclerosis and left elbow carpal tunnel syndrome.  These matters were filed as a fully developed claim (FDC) pursuant to Secretary of Veterans Affairs Eric K. Shinseki's program to expedite VA claims.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Board's decision as to the issues of entitlement to service connection for a left knee disorder, right hip disorder and a left wrist disorder are set forth below.  The remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A left knee disorder was not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of the Veteran's discharge from service.

2.  On May 14, 2013, prior to the promulgation of a decision in the instant appeals, the Board received notification from the Veteran that he was withdrawing the issues of entitlement to service connection for a right hip disorder and a left wrist disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2012); 38 C.F.R.           §§ 3.102, 3.303, 3.307, 3.309 (2013). 

2.  The criteria are met for withdrawal of an appeal as to the issue of entitlement to service connection a right hip disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 

3.  The criteria are met for withdrawal of an appeal as to the issue of entitlement to service connection a left wrist disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Relevant to the claim for service connection for a left knee disorder adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2005 letter, sent prior to the September 2005 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for a left knee condition, as well as his and VA's respective responsibilities in obtaining such evidence and information.  

Additionally, a March 2006 letter, sent after the initial adjudication of the claim,  advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  However, as this claim was readjudicated in a June 2006 SSOC, any defect with respect to the timing of the notice is cured.  See Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In addition, a November 2007 response from Parkland Hospital indicated that there was no record of the Veteran being treated at their facility and a July 2007 response from the University of Texas Medical Center indicated that there were no records related to the Veteran.  Moreover, a July 2007 response from the Baylor Medical Center indicated that there were no records related to the Veteran for the requested dates of service.  The Veteran was informed of these responses in the text of rating decisions issued in December 2007 and May 2011.

The Veteran was afforded multiple VA examinations in order to adjudicate his claim for service connection for a left knee disorder.  In this regard, the Board notes that the August 2012 VA examiner offered an etiological opinion as to the claimed disorder and based his conclusions on a review of the record, to include interviews with the Veteran and full examinations.  Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the VA examiner is sufficient to assist VA in deciding the claim for service connection for a left knee disorder.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the August 2010 and August 2012 remand directives in obtaining the Veteran's private treatment records, associating the December 2011 VA examination report with the Veteran's claims file and obtaining an etiological opinion, as applicable to the instant claim, and as such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Service Connection

A.  Pertinent Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Left Knee Disorder

The Veteran is seeking service connection for a left knee disorder, which he has asserted was the result of several injuries to his left knee during service.  In this regard, the Veteran has asserted during his October 2005 VA examination that he had injured his left knee by hyperextending it while playing basketball in 1993 and that symptoms related to this resolved without further problems.  He further asserted during his October 2005 VA examination that he had sustained a second injury to this left knee in 1997 and that an X-ray taken that that time were normal.  In addition, he asserted in his August 2012 VA examination that he sustained a left knee injury when another solider hit him during physical training.

The service treatment records reflect the Veteran's complaints of left knee pain and "buckling" in a basketball game and an assessment of a soft tissue injury to the left knee in April 1993.  An examination conducted in May 1997 found the Veteran's lower extremities to be normal.  In addition, the Veteran denied having a trick or locked knee in July 1993, May 1997 and January 2001.

The post-service clinical records reflect the Veteran's reports of arthritis in the knees that dated to service in April 2007.

An August 2005 VA examination report noted that an X-ray of the left knee was normal and the examiner determined that the objective data did not support a diagnosis related to the left knee.

An October 2010 VA examination report reflects the Veteran's complaints of a left knee problem that began during service as he was diagnosed with a left knee strain.  He reported that he had received treatment for his left knee since service and denied any post-service injury.  The examiner noted that the Veteran's VA treatment records contained no entry related to the knee.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of a chronic strain on the left knee was made.  The examiner opined that it was less likely than not that the Veteran's present knee condition was related to service as the service treatment records document only one episode of left knee complaints with "no serious condition" diagnosed at that time and that this "incident [was] now 17 years in the past." 

An August 2012 VA Disability Benefits Questionnaire (DBQ) report reflects the Veteran's reports of sustaining a left knee injury during service after another solider hit him in the knee during physical training and that his knee had bothered him when doing activities since that time.  Following a physical examination and a review of the Veteran's claims file, the examiner determined that the Veteran's examination and X-rays were normal.  The examiner opined that it was unlikely that the Veteran's left knee condition was related to service as he had a normal examination with no objective evidence of disease, that there was only one entry related to the left knee during service, indicating that he did not have a continuing problem, that the separation examination showed no evidence of a problem and that the Veteran had no continuing problems on leaving service nor was he being treated for such.

Based on the foregoing, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disorder.  Indeed, as will be further discussed herein, a chronic left knee disorder is not shown during service or for at least eight years after service and there is no credible evidence of continuity of related symptomatology after service.  Therefore, the Board finds that presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for a left knee disorder. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.  

Additionally, while the medical evidence of record shows that the Veteran has diagnosis of a chronic left knee strain, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the August 2012 VA examiner's opinion that the Veteran's left knee disorder was less likely than not related to service as there was no suggestion of a continuing problem in the service or post-service treatment records.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  The Board also notes that while the text of this opinion contains a drafting error (i.e., the date of the separation Report of Medical History was incorrectly reported as 2002 rather than 2001), such error is immaterial as the substance of the document was accurately reported.  Accordingly, as the probative evidence of record demonstrates that the current left knee disorder is not related to service, service connection is not warranted.  The Board further notes that while this examiner found that the Veteran's left knee was normal on examination, an etiological opinion was provided as the Veteran had been diagnosed with a left knee disorder during the course of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).

In addition, the Board notes the opinion of the October 2010 VA examiner that 
it was less likely than not that the Veteran's present knee condition was related to service as the service treatment records document only one episode of left knee complaints that occurred 17 years ago.  However, this opinion contained no rationale.  See Nieves-Rodriguez, supra; Stefl, supra.  As such, this October 2010 opinion is being afforded little, if any, probative weight.  Moreover, as the August 2005 VA examiner did not provide an etiological opinion as to the instant claim, this report weighs neither for nor against the claim. 

The Board notes that the Veteran has generally contended on his own behalf that his left knee disorder is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's left knee disorder and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his left knee injury or injuries during service as well as the current manifestations of his left knee disorder, the Board accords his statements regarding the etiology of such a disorder little probative value as he is not competent to opine on such a complex medical question.  Where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of a left knee disorder requires the interpretation of results found on physical examination and knowledge of the orthopedic system.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.     

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his purported in-service left knee injury or injuries and his claimed left knee disorder.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's contended in-service knee injury as well as the current nature of his claimed left knee disorder.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that the Veteran had experienced a left knee disorder since service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.  

In this regard, the Veteran has generally alleged that he has suffered from a left knee disorder since service, as he indicated in his August 2012 VA examination that he had experienced knee symptoms while performing activities since his in-service left injury.  However, the Veteran denied a trick or locked knee in the Reports of Medical History dated in May 1997 and January 2001.  In an October 2005 VA examination, the Veteran reported that his knee symptoms had resolved after a 1993 injury and that he had "no further problems" with it.  He also had indicated that his left knee had bothered him for "sometime" in a January 2007 statement but did not otherwise indicate an onset date.  Moreover, while the Veteran indicated in a June 2005 statement that he had continued to receive treatment for his left knee disorder since service, he wrote in a September 2005 statement that he had treated his condition with over-the-counter medication after service as he could not afford to go to a doctor and reported during an August 2012 VA examination that he received no treatment other than using over-the-counter medication.  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding his in-service onset and continuity of symptomatology to be not credible.

Therefore, the Board finds that left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include the Veteran's documented in-service left knee injury.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

C.  Right Hip and Left Wrist Disorders

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran via his representative submitted a written statement, received on May 14, 2013, indicating his desire to withdraw the issues of entitlement to service connection for a right hip disorder and a left wrist disorder on appeal.  As the Veteran has withdrawn his appeals as to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed. 


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right hip disorder is dismissed.

Service connection for a left wrist disorder is dismissed.

	



REMAND

With respect to the issues remaining on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for obstructive sleep apnea so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that congenital or developmental abnormalities are not considered "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. § 3.303(c). However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality (with respect to a defect, by superimposed disease or injury).   See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)). 
 
The Veteran contends that his current right great toe disorder is related to an in-service foot injury.  The Veteran was provided with a VA examination in September 2012 to determine the etiology of his claimed right great toe disorder.  The examiner opined that the Veteran's right great toe disorder was less likely than not that it was incurred in or caused by the claimed in-service injury, event or illness as the Veteran's symptoms were related to the presence of an accessory hallux interphalangeal ossicle (os interphalangium) and bipartite tibial sesamoid which were genetic in origin.  The examiner further opined that while the Veteran's service-connected residuals of a right foot injury may have aggravated his right big toe disorder, such aggravation was not beyond its normal or expected progression and did not directly cause the symptoms.  However, no rationale was provided for this opinion.  See Nieves-Rodriguez, supra; Stefl, supra.  In addition, the examiner did not address whether the Veteran's preexisting accessory hallux interphalangeal ossicle and bipartite tibial sesamoid were aggravated by his service.  

The Board generally notes that a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.   

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).   Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In light of the new theory of entitlement raised by the VA examiner in September 2012 (i.e. that the Veteran's right toe disorder was aggravated by his service-connected residuals of a right foot injury) and the findings that the Veteran's hallux interphalangeal ossicle and bipartite tibial sesamoid were "genetic," the Board finds the September 2012 VA examination to be inadequate.  Therefore, a remand is necessary in order to obtain an addendum opinion so as to determine the nature and etiology of the Veteran's current right great toe disorder in light of the new theory raised by the VA examiner.

With regards to the Veteran's claim for service connection for bilateral tinnitus, he has asserted that that his tinnitus was the result of his exposure to noise during service.  As discussed in the Board's August 2012 remand, the previous VA etiological opinions found that the Veteran's tinnitus was not caused by or related to his in-service noise exposure and had noted that a number of factors, including certain medical conditions such as multiple sclerosis, may be related to his tinnitus.  The Board's August 2012 remand specifically directed that an opinion as to the relationship between the Veteran's bilateral tinnitus and his service-connected multiple sclerosis was to be obtained by a physician.

Such an opinion was obtained in August 2012.  The audiologist provided an etiological opinion as to whether the Veteran's bilateral tinnitus was related to his in-service noise exposure, finding that it was less likely than not caused by or a result of military noise exposure and found that it was likely caused by "some other factor."  The audiologist noted that the requested opinion as to whether the claimed bilateral tinnitus was related to the Veteran's service-connected multiple sclerosis would need to be addressed by a physician, rather than an audiologist.  However, it does not appear that such an opinion has been obtained.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where ... the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies detailed above, this matter must be remanded to ensure compliance with the Board's previous remands.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the September 2012 VA examiner for an addendum opinion.  If the examiner who drafted the September 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to the following questions: 

The examiner should state whether the Veteran's diagnosed "genetic" hallux interphalangeal ossicle and bipartite tibial sesamoid is congenital or acquired in nature. 

(a) If congenital, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran has current disability resulting from in-service aggravation (permanent worsened beyond natural progression) of his hallux interphalangeal ossicle and bipartite tibial sesamoid by a superimposed injury. 

(b) If acquired, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service.

(c) Is it at least as likely as not that the Veteran's diagnosed right toe disorder(s) was caused OR aggravated by his service-connected residuals of a right foot injury?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding continuity of symptomatology. The rationale for any opinion offered should be provided.

2.  Obtain an addendum to the October 2010 VA examination, if possible, or afford the Veteran a VA examination with an appropriate physician to determine the nature and etiology of his claimed bilateral tinnitus.  If the examiner who drafted the October 2010 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the physician shall indicate in the addendum report that the claims file was reviewed.

The examiner is asked to furnish an opinion with respect to the following question:

What is the relationship, if any, does the Veteran's service-connected multiple sclerosis, bronchitis and/or musculoskeletal disorders have on his claimed bilateral tinnitus?  Is it at least as likely as not that the Veteran's diagnosed tinnitus was caused OR aggravated by his service-connected multiple sclerosis, bronchitis and/or musculoskeletal disorders?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding continuity of symptomatology. The rationale for any opinion offered should be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


